Note: Pursuant to Fed. Cir. R. 47.6, this disposition
                     Is not citable as precedent. It is a public record.

      United States Court of Appeals for the Federal Circuit

                                          04-5157

                                   WILLIAM AARON JACKSON,

                                                        Plaintiff-Appellant,

                                             v.

                                       UNITED STATES,

                                                        Defendant-Appellee.

                              ___________________________

                              DECIDED: September 9, 2005
                              ___________________________


Before RADER, Circuit Judge, FRIEDMAN, Senior Circuit Judge, and DYK, Circuit
Judge.

RADER, Circuit Judge.

       William Aaron Jackson appeals the August 31, 2004 order of the United States

Court of Federal Claims (Court of Federal Claims) dismissing his complaint for lack of

jurisdiction. Because Mr. Jackson did not file his claim within the applicable statute of

limitations, this court affirms.

                                        BACKGROUND

       Mr. Jackson served in the United States Army for approximately two years

beginning in 1977, including six and one-half months on active duty.           Mr. Jackson

alleges that while on active duty, $345.00 was withheld each month from his normal, E-

1, pay of $500.00 per month. According to Mr. Jackson, the withheld funds were meant
for: (1) the purchase of U.S. Savings Bonds; (2) deposit into checking and savings

accounts; and (3) “insurance policies.”       Mr. Jackson further alleges that he never

received pay for his last month in basic training. Mr. Jackson filed suit in the United

States District Court for the Western District of Missouri, seeking damages in excess of

$19 billion based on the Government’s breach of “military contracts.” Because Mr.

Jackson’s claims involve an alleged contract with a branch of the military, and seek

damages exceeding $10,000, the district court transferred the action to the United

States Court of Federal Claims pursuant to 28 U.S.C. § 1631. The Court of Federal

Claims dismissed Mr. Jackson’s complaint for lack of jurisdiction, citing the six-year

statute of limitations set forth in 28 U.S.C. § 2501.

                                       DISCUSSION

       This court has jurisdiction to hear Mr. Jackson’s appeal under 28 U.S.C.

§1295(a)(3). Because jurisdiction presents a question of law, this court reviews the

Court of Federal Claims’ decision to dismiss the suit as barred by the statute of

limitations without deference. See Brown v. United States, 195 F.3d 1334, 1337 (Fed.

Cir. 1999).

       Claims against the United States in the Court of Federal Claims must be filed

“within six years after such claim first accrues.” 28 U.S.C. § 2501 (2000); see also 28

U.S.C. § 2501 (1976) (effective when Mr. Jackson’s claims arose).           The six-year

limitations period “is a jurisdictional requirement attached by Congress as a condition of

the government's waiver of sovereign immunity and, as such, must be strictly

construed.” Hopland Band of Pomo Indians v. United States, 855 F.2d 1573, 1576-77




04-5157                                       2
(Fed. Cir. 1988). Exceptions to the conditions under which the Government consents to

be sued should not be implied. United States v. Mitchell, 445 U.S. 535, 538 (1980).

       According to Mr. Jackson, the Court of Federal Claims erred when it found that

all his claims arose, at the latest, upon leaving the military. Mr. Jackson argues that his

claims did not arise until he first requested that the military return his money. To the

contrary, “[a] claim first accrues for purposes of 28 U.S.C. § 2501 when all the events

have occurred which fix the liability of the Government and entitle the claimant to

institute an action.” Alder Terrace, Inc. v. United States, 161 F.3d 1372, 1377 (Fed. Cir.

1998) (quotation and citation omitted).      As the Court of Federal Claims correctly

observed, each of the particular withholdings at issue, if properly made, would not

ordinarily give rise to a claim against the Government in the Court of Federal Claims if

the ultimate benefit was not received. Thus, a dispute regarding funds deposited into a

checking or savings account would be between Mr. Jackson and the institution where

those funds were deposited. Likewise, the proceeds of an insurance policy would be a

matter between Mr. Jackson and the Insurer. Finally, there is no claim that savings

bonds were actually issued to Mr. Jackson, and that payment on those bonds was

refused by the Government.

       Thus, to the extent Mr. Jackson has any claim against the United States it is

based on his complaint that the military did not direct his pay in the manner he

requested at the time of his service. This characterization also applies to the month’s

pay Mr. Jackson asserts was never issued to him originally.                 Under those

circumstances, the events necessary to fix the Government’s liability arose at the time

of his military service, and at the very latest, at the close of that service. Thus, the




04-5157                                     3
Court of Federal Claims properly determined that Mr. Jackson’s asserted claims arose,

at the latest, when he ended his service in the military, some twenty-four years before

his filed complaint.

       Mr. Jackson makes three additional arguments that seem to be distinct from his

claim accrual argument: (1) he tried “to take care of this business before his claims

[were] barred”; (2) he was unaware of the statute of limitations until he brought this

action; and (3) he was only seventeen when he originally entered into the alleged

contracts.

       First, the record suggests that Mr. Jackson initially attempted to resolve the

issues raised in his complaint during 2002 and 2003, well beyond the time when his

claim was barred by the statute of limitations. Even if Mr. Jackson had attempted to

resolve his issues earlier, those attempts would not have tolled the statute of limitations.

See Fattore v. United States, 312 F.2d 797 (Ct. Cl. 1963) (“[W]here a right of action has

accrued, the statute of limitations is not tolled by attempts to obtain subsequent relief

through the administrative process.”).

       Second, the fact that Mr. Jackson might have been unaware of his legal rights,

and thus the limitation on when those rights could be asserted, does not help him here.

“Ignorance of one’s legal rights does not toll the statute of limitations.” Catawba Indian

Tribe of South Carolina v. United States, 982 F.2d 1564, 1570 (Fed. Cir. 1993) (quoting

Dion v. United States, 137 Ct. Cl. 166 (1956)).

       Finally, Mr. Jackson’s age upon entering the military has no bearing on the

statute of limitations issue. As the Court of Federal Claims correctly observed, Mr.




04-5157                                      4
Jackson’s claims arose, if at all, upon leaving the military, when he was older than

eighteen.

                                      CONCLUSION

       Because the Court of Federal Claims correctly determined that Mr. Jackson’s

claims were barred by the statute of limitations, this court affirms the dismissal of Mr.

Jackson’s complaint for lack of jurisdiction.




04-5157                                         5